Exhibit 10.472

 

AGREEMENT TO ADMIT PARTNER

 

 

Dated as of November 5, 2004

 

Between

 

C&S Southlake Capital Partners I, L.P.,

a Texas limited partnership,

the Partnership

 

Cooper & Stebbins, L.P., a Texas limited partnership,
CS Southlake, LLC, a Texas limited liability company,
collectively, the Existing Partners

 

and

 

Inland Real Estate Acquisitions, Inc.
an Illinois corporation,
as Admitting Partner

 

 

With Respect to

 

 

a portion of
Southlake Town Square

 

--------------------------------------------------------------------------------


 

AGREEMENT TO ADMIT PARTNER

 

This Agreement To Admit Partner (“Agreement”) is made and entered into as of
this 5th day of November, 2004 (the “Effective Date”), by and between INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation or its designee or
designees (“Admitting Partner”, or “Inland”), and COOPER & STEBBINS, L.P., a
Texas limited partnership (“C&S”), CS SOUTHLAKE, LLC, a Texas limited liability
company (“CS LLC”) (C&S and CSLLC are collectively referred to herein as the
“Existing Partners”), and C&S SOUTHLAKE CAPITAL PARTNERS I, L.P., a Texas
limited partnership (“Capital I”).

 

Introductory Provisions:

 

The following provisions form the basis for and are a part of this Agreement:

 

A.            Capital I will own certain real property described on Exhibit A
(the “Property”) on the Closing Date.

 

B.            C&S and CSLLC are, or will be immediately prior to Closing, the
sole partners in Capital I.

 

C.            Capital I and the Existing Partners desire to admit Inland as a
partner of Capital I and Inland desires to become a partner in Capital I on the
terms and subject to the conditions and other provisions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

The capitalized terms used herein will have the following meanings.

 

“Accrued Expenses” shall have the meaning set forth in Section 2.7 hereof.

 

“Admitting Partner” shall have the meaning ascribed to it in the opening
paragraph.

 

“Affiliate” shall mean any Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the Person.

 

“Agreement” shall mean this Agreement To Admit Partner, together with the
exhibits attached hereto and the Disclosure Schedule.

 

“Amended and Restated Real Property Contract” shall have the meaning set forth
in Section 2.6(b)(vi) hereof.

 

1

--------------------------------------------------------------------------------


 

“Amended and Restated Partnership Agreement” shall mean the amended and restated
partnership agreement for Capital I substantially in the form attached herein as
Exhibit B, which will be entered into at Closing as provided herein.

 

“Approved Title Matters” shall have the meaning set forth in Section 6.2(a)
hereof.

 

“Beneficial Interests” shall mean one hundred percent (100%) of the general and
limited partnership interests in Capital I.

 

“Capital I” shall have the meaning ascribed to it in the opening paragraph.

 

“Capital I Financial Statements” shall have the meaning set forth in Section
3.1(h) hereof.

 

“Capital I’s Knowledge” and “Existing Partners’ Knowledge” shall mean the
current actual knowledge of Brian R. Stebbins, Frank L. Bliss, Dave Laddusaw and
Patricia S. Pickard without any duty of inquiry or investigation.

 

“Capital I’s Notice” shall have the meaning set forth in Section 6.2(b) hereof.

 

“Capital I Property” shall mean the Capital I Real Property and the Capital I
Personal Property.

 

“Capital I Personal Property” shall mean all fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by Capital
I, located on and used in connection with the Capital I Real Property, but
specifically excluding any items of personal property owned or leased by Capital
I’s property manager or tenants at the Capital I Real Property and further
excluding any items of personal property owned by third parties and leased to
Capital I.  All intangible property, if any, owned by Capital I and pertaining
to the Capital I Real Property including, without limitation, transferable
utility contracts, transferable telephone exchange numbers, plans and
specifications, engineering plans and studies, floor plans, landscape plans,
logos, designs, trade names, trademarks, servicemarks, copyrights and other
intellectual property, and specifically the non-exclusive use of the names
“Southlake Town Square” and “Town Square” and any other name or names by which
the Property is commonly known (collectively, the “Town Square Trademarks”),
provided that the grant of the right to use the Town Square Trademarks shall be
limited to purposes associated with the Property.  The term “Capital I Personal
Property” as used hereunder does not, however, include the Excluded Rights.

 

“Capital I Real Property” shall mean (a) that certain real property legally
described on Exhibit A attached hereto, consisting of approximately 0.76 acres
of land, and approximately 67,937 square feet of net rentable square feet, and
located at 1400 Civic Place, Southlake, Texas and commonly known as “Building
3C” together with all of the following, if any: rights, privileges,
hereditaments, appurtenances, and easements related thereto, including all
rights, rights-of-way, roadways, roadbeds, reversions, strips, gores, and any
interests in any alleys, streets, or roads abutting or adjacent thereto,
together with all rights of Capital I in and to any other land or out parcels
contiguous to or adjoining such real property, (b) all improvements located upon
the Capital I Real Property, but expressly excluding any improvements owned by
any tenant or other third party, (c) all right, title and interest of Capital I,
if any, in and to all

 

2

--------------------------------------------------------------------------------


 

shrubs, trees, plants and other landscaping located upon the Capital I Real
Property, and (d) all right, title and interest of Capital I, if any, in and to
all casements, rights of way, and other rights appurtenant to the Capital I Real
Property.  The term “Capital I Real Property” as used hereunder does not,
however, include the Excluded Rights.

 

“Closing” shall mean the closing of the transaction contemplated by this
Agreement as provided in Section 2.6 hereof.

 

“Closing Date” shall mean the same date as the “Closing Date” under the Real
Estate Contract, subject to any extension of the Closing Date as provided for
thereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Contract” shall mean any written agreement, license, sublicense, promissory
note, evidence of indebtedness, guaranty (directly or indirectly) of
indebtedness, guarantees and warranties, all construction, architectural,
maintenance, operating and service contracts, all equipment leases, or other
contract or commitment relating to the ownership, maintenance and/or operation
of the Capital I Property.

 

“Contributed Capital” shall have the meaning set forth in Section 2.3 hereof.

 

“C&S” shall have the meaning ascribed to it in the opening paragraph.

 

“CSLLC” shall have the meaning ascribed to it in the opening paragraph.

 

“Disclosure Schedule” shall mean the disclosure schedule dated the date hereof
furnished by Capital I to Inland and containing all lists, descriptions
exceptions, and other information and materials as are required to be included
therein pursuant to this Agreement.

 

“Due Diligence Termination Notice” shall have the meaning set forth in Section
2.5 (c) hereof.

 

“Earnest Money” shall have the meaning set forth in Section 2.4 (a) hereof.

 

“Environmental Laws” shall mean without limitation (a) the Resource Conservation
and Recovery Act, as amended by the Hazardous and Solid Waste Amendments of
1984, as now or hereafter amended (“RCRA”) (42 U.S.C. § 6901 et seq.), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, as now or
hereafter amended (“CERCLA”) (42 U.S.C. § 9601 et seq.), the Clean Water Act, as
now or hereafter amended (“CWA”) (33 U.S.C. § 1251 et seq.), the Toxic
Substances Control Act, as now or hereafter amended (“TSCA”) (15 U.S.C. § 2601
et seq.), the Clean Air Act, as now or hereafter amended (“CAA”) (42 U.S.C. §
7401 et seq.), all regulations promulgated under any of the foregoing, any
local, state or foreign law, statute, regulation or ordinance analogous to any
of the foregoing, and any other federal, slate, local, or foreign law (including
any common law), statute, regulation, or ordinance regulating, prohibiting, or
otherwise restricting the placement, discharge, release, threatened release,
generation, treatment, or disposal upon or into any environmental media of any
Hazardous Materials.

 

3

--------------------------------------------------------------------------------


 

“Excluded Rights” shall mean any and all of interests of Capital I in and to
Brownstones at Town Square, L.P., or any property owned by such limited
partnership.

 

“Existing Partners” shall mean, collectively, C&S and CSLLC.

 

“Governmental Authority” shall mean any and all applicable courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city,
departmental or otherwise) whether now or hereafter in existence.

 

“Hazardous Materials” shall mean any substance, product matter, material, waste,
solid, liquid, gas, or pollutant, the generation, storage, disposal, handling,
recycling, release (or threatened release), treatment, discharge, or emission of
which is regulated, prohibited, or limited under any Environmental Law and shall
also include, without limitation, (a) gasoline, diesel fuel, fuel oil, motor
oil, waste oil, and any other petroleum hydrocarbons, including any additives or
other by-products associated therewith, (b) asbestos and asbestos-containing
materials in any form, (c) polychlorinated biphenyls, (d) any substance the
presence of which on the Capital I Property (i) requires reporting or
remediation under any Environmental Law; (ii) causes or threatens to cause a
nuisance on the Capital I Property or poses or threatens to pose a hazard to the
health or safety of persons on the Capital I Property; or (iii) which, if it
emanated or migrated from the Capital I Property, could constitute a trespass,
nuisance or health or safety hazard to persons on adjacent property, (e) radon,
(f) urea formaldehyde foam insulation, and (g) underground storage tanks,
whether empty, filled or partially filled with any substance.

 

“Inland” shall have the meaning ascribed to it in the opening paragraph.

 

“Inland Title Objections” shall have the meaning set forth in Section 6.2(a)
hereof.

 

“Inspection Period” shall have the meaning set forth in Section 2.5(c) hereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Law” shall mean all laws, statutes, ordinances, rules, decrees and regulations
of the United States of America or any state, commonwealth, city, county,
municipality or department thereof, including without limitation the Americans
with Disabilities Act.

 

“Leases” shall mean all leases, subleases, licenses or other agreements for the
use or occupancy of all or any part of Capital I Real Property.

 

“Lien” shall mean any mortgage, pledge, assessment, security interest, Lease,
lien, adverse claim, levy, charge, or other encumbrance of any kind, or any
conditional sale contract, title retention contract, or other contract to give
or to refrain from giving any of the foregoing other than Permitted Exceptions.

 

“Management Agreement” shall have the meaning set forth in Section 2.11 hereof.

 

“Manager” shall have the meaning set forth in Section 2.11 hereof.

 

4

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean any effect that is materially adverse to
the validity or enforceability of this Agreement, the ability of either or both
of Capital I or Inland, as the case may be, to perform its obligations under
this Agreement or the business or condition of Capital I or the Capital I
Property, or with respect to the condition, operation or value of the Capital I
Property or the Leases and the cash flow emanating therefrom.

 

“Monetary Liens” shall have the meaning set forth in Section 6.2(b) hereof.

 

“NNN Charges” shall have the meaning set forth in Section 2.7 hereof.

 

“Parking License” shall have the meaning set forth in Section 2.6(c)(xx) hereof.

 

“Partnership” shall mean C&S Southlake Capital Partners I, L.P., which upon
admitting Inland as a partner pursuant to the terms of this Agreement, shall
amend and restate its partnership agreement pursuant to the Amended and Restated
Partnership Agreement.

 

“Permits” shall mean all permits, consents, licenses, certificates, approvals,
registrations, and authorizations which are required by any Law for operation of
the Capital I Property.

 

“Permitted Exceptions” shall mean the Permitted Liens, together with (i) all of
the Approved Title Matters, and (ii) each and all of Inland’s Title Objections
other than Monetary Liens or those items Capital I has agreed to eliminate or
modify pursuant hereto but that Inland has elected to waive its objection with
respect thereto.

 

“Permitted Liens” shall mean with respect to the Capital I Property any lien for
real property Taxes, assessments, and other governmental charges that are not
due and payable.

 

“Person” shall mean any natural person, corporation, general partnership,
limited partnership, proprietorship, trust, union, association, court, tribunal,
agency, government department, commission, self-regulatory organization,
arbitrator, board, bureau, instrumentality, or other entity, enterprise,
authority, or business organization.

 

“Property Information” shall have the meaning set forth in Section 2.5(a)
hereof.

 

“Real Property Contract” shall mean that certain Purchase Agreement dated as of
November 5, 2004 made by and between Southlake Venture East, L.P., a Texas
limited partnership, Southlake Venture West, L.P., a Texas limited partnership,
SL Venture West II, L.P., a Texas limited partnership, Southlake Central
Venture, a Texas general partnership, and SL Central Venture II, L.P., a Texas
limited partnership (collectively as the sellers thereunder, each of which is an
Affiliate of Capital I) and Inland (as the purchaser thereunder), with respect
to the purchase and sale of Southlake Town Square.

 

“Release” shall mean releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, ejecting, escaping, leaching, disposing, seeping,
infiltrating, draining, or dumping of any Hazardous Material.  This term shall
be interpreted to include both the present and past tense, as appropriate.

 

“Settlement Statement” shall have the meaning set forth in Section 2.6(c)(xi)
hereof.

 

5

--------------------------------------------------------------------------------


 

“Survey” shall have the meaning set forth in Section 6.I(b) hereof.

 

“Survival Period” shall have the meaning set forth in Section 3.1(k) hereof.

 

“Taxes” shall mean all taxes, charges, fees, levies, guaranty fund assessments
or other similar assessments or liabilities, including without limitation
income, gross receipts, ad valorem, premium, excise, real property, personal
property, windfall profit, sales, use, transfer, licensing, withholding,
employment, payroll, and franchise taxes imposed by the United States of America
or any state, local, or foreign government, or any subdivision, agency, or other
similar Person of the United States or any such government; and such term shall
include any interest, fines, penalties, assessments, or additions to tax
resulting from, attributable to, or incurred in connection with any such tax or
any contest or dispute thereof.

 

“Tax Returns” shall mean any report, return, or other information required by
Law to be filed by Capital I.

 

“Title Approval Period” shall have the meaning set forth in Section 6.2(a)
hereof.

 

“Title Commitment” shall have the meaning set forth in Section 6.1(a) hereof.

 

“Title Information” shall mean those matters set forth in Section 3.1(I) of the
Disclosure Schedule.

 

Unless the context of this Agreement otherwise requires, (a) words of any gender
are deemed to include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement; (d) the terms “ARTICLE” or “Section” refer to the
specified ARTICLE or Section of this Agreement; (e) the term “party” means, on
the one hand, Inland and, on the other hand, Capital I; (f) the phrase “in the
ordinary course of business and consistent with past practice” refers to the
business, operations, affairs, and practice of Capital I which operations and
practice are consistent with the prudent operations and practices of Persons
engaged in the ownership and operation of real properties similar to the
Properties; and (g) all references to “dollars” or “$” refer to currency of the
United States of America.

 

ARTICLE II

ADMITTING OF PARTNER; PROPERTY VALUE; CAPITAL CONTRIBUTION;

EARNEST MONEY; DUE DILIGENCE AND CLOSING

 

2.1           Admitting of Partner.  Subject to the terms and conditions, and in
reliance upon the representations and warranties set forth in this Agreement,
Capital I agrees to admit Inland to the Partnership (less the Excluded Rights)
and Inland agrees to become a Partner in the Partnership (less the Excluded
Rights) at the Closing.

 

2.2           Capital I Property Value.  Inland and the Existing Partners hereby
agree that the fair market value of the Capital I Property is Eighteen Million
Two Hundred Sixty Nine Thousand Nine Hundred Sixty Four and No/100 Dollars
($18,269,964.00) (the “Property Value”).

 

6

--------------------------------------------------------------------------------


 

2.3           Capital Contribution.  Subject to the terms and conditions, and in
reliance upon the representations and warranties set forth in this Agreement,
Inland agrees to contribute capital of $17,356,465 to Capital I as consideration
for admission to the Partnership as a general partner and a limited partner (the
“Contributed Capital”) on the terms and provisions provided for in the Amended
and Restated Partnership Agreement.

 

2.4           Refundable Earnest Money.

 

(a)           Deposit and Investment.  Inland shall deposit with Chicago Title
Insurance Company (“Escrow Agent”), 171 N. Clark Street, Chicago, Illinois,
Attention: Nancy Castro, the sum of Two Hundred Thousand and No/100 Dollars
($200,000.00) to be held by Escrow Agent in government insured interest-bearing
accounts at a national bank in Dallas County, Texas (together with all interest
thereon, the “Earnest Money”) simultaneously with the execution of this
Agreement.  Such account shall have no penalty for early withdrawal.  The Escrow
Agent shall be authorized, at Inland’s option, to invest the Earnest Money in
such manner as Inland may direct; provided, however, that the Escrow Agent shall
invest the Earnest Money only in such manner as will allow the Escrow Agent to
disburse the Earnest Money upon seven (7) days notice.  Inland may elect in its
discretion to have $200,000 out of the “Earnest Money” held by Escrow Agent
pursuant to the Real Property Contract designated as the Earnest Money hereunder
by delivering written instructions to Escrow Agent (with a contemporaneous copy
to Capital I) regarding same.

 

(b)           Form; Failure to Deposit.  The Earnest Money shall be in the form
of a certified or cashier’s check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds.  If Inland fails to timely deposit any
portion of the Earnest Money within the time periods required, Capital I may
terminate this Agreement by written notice to Inland, and thereafter the parties
hereto shall have no further rights or obligations hereunder, except for rights
and obligations which, by their terms, survive the termination hereof.

 

2.5           Due Diligence.

 

(a)           Due Diligence Materials.  To the extent not already delivered to
Inland pursuant to the Real Property Contract, Capital I shall deliver to Inland
the information listed on Exhibit C attached hereto and made a part hereof (the
“Property Information”) within five business days following the Effective Date.

 

(b)           Physical Due Diligence.  Commencing on the Effective Date and
continuing until the expiration of the Inspection Period (defined below), Inland
shall have reasonable access to the Capital I Property at all reasonable times
during normal business hours, upon appropriate notice to tenants as permitted or
required under the Leases, for the purpose of conducting reasonably necessary
tests, including surveys and architectural, engineering, geotechnical and
environmental inspections and tests, provided that (a) Inland must give Capital
I one full business days’ prior telephone or written notice of any such
inspection or test, and with respect to any intrusive inspection or test (i.e.,
core sampling) must

 

7

--------------------------------------------------------------------------------


 

obtain Capital I’s prior written consent (which consent may be given, withheld
or conditioned in Capital I’s sole discretion), and (b) prior to performing any
inspection or test, Inland must deliver a certificate of insurance to Capital I
evidencing that Inland and its contractors, agents and representatives have in
place reasonable amounts of commercial general liability insurance and workers
compensation insurance for its activities on the Capital I Property in terms and
amounts reasonably satisfactory to Capital I covering any accident arising in
connection with the presence of Inland, its contractors, agents and
representatives on the Capital I Property, which insurance shall name Capital I
as additional insureds thereunder.  Inland or Inland’s representatives may meet
with any tenant if and only if accompanied by a representative of Capital I;
provided, further, that Inland shall not discuss the transaction contemplated by
this Agreement with such tenants and Inland must contact Capital I at least one
full business day in advance by telephone to inform Capital I of Inland’s
intended meeting.  Inland or Inland’s representatives may meet with any
governmental authority for the sole purpose of gathering information in
connection with the transaction contemplated by this Agreement; provided,
however, Inland must contact Capital I at least one full business days in
advance by telephone to inform Capital I of Inland’s intended meeting and to
allow Capital I the opportunity to attend such meeting if Capital I desires.
 Inland or its counsel is permitted to make written requests to the municipal
authorities for the purpose of verifying the compliance of the Capital I
Property with applicable zoning requirements and ordinances, compliance with
building codes and compliance with parking requirements, and to respond, make
verbal comments or inquiries related thereto, including but not limited to
inquiries to determine the appropriate officials to direct written inquiries to.

 

(c)           Due Diligence/Termination Right.  Inland shall have until 5:00
p.m., Dallas, Texas time on Friday, November 19, 2004 (the “Inspection Period”)
in which to (a) examine, inspect, and investigate the Property Information and
the Capital I Property and, in Inland’s sole and absolute judgment and
discretion, determine whether the Capital I Property is acceptable to Inland,
(b) obtain all necessary internal approvals, and (c) satisfy all other
contingencies of Inland.  If, for any reason whatsoever, or no reason at all,
Inland, in its sole and absolute discretion, is not satisfied with any of the
foregoing at any time on or before the expiration of the Inspection Period
(hereinafter defined), then Inland may elect at its option, to terminate this
Agreement by delivering notice of termination to Capital I (the “Due Diligence
Termination Notice”) prior to the expiration of the Inspection Period, in which
event the Earnest Money shall be distributed pursuant to and subject to Section
2.4(c) of the Real Property Contract (unless such termination of this Agreement
is made in connection with the acquisition by Inland of fee title to the Capital
I Property under the Real Property Contract), and thereafter neither Capital I
nor Inland shall have any further obligations or rights under this Agreement
except those that specifically survive a termination as provided in this
Agreement.

 

(d)           No Representation or Warranty by Capital I.  Inland acknowledges
that, except as expressly set forth in this Agreement, Capital I has not made
and does

 

8

--------------------------------------------------------------------------------


 

not make any warranty or representation regarding the truth, accuracy or
completeness of the Property Information or the source(s) thereof.  Inland
further acknowledges that some if not all of the Property Information was
prepared by third parties other than Capital I.  Capital I expressly disclaims
any and all liability for representations or warranties, express or implied,
statements of fact and other matters contained in such information, or for
omissions from the Property Information, or in any other written or oral
communications transmitted or made available to Inland.  Inland shall rely
solely upon the express representations and warranties set forth herein and its
own investigation with respect to the Capital I Property, including, without
limitation, the Capital I Property’s physical, environmental or economic
condition, compliance or lack of compliance with any ordinance, order, permit or
regulation or any other attribute or matter relating thereto.  Capital I has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the Property Information and is providing the Property
Information solely as an accommodation to Inland.

 

(e)           Inland’s Agreement to Indemnify.  Inland hereby agrees to
indemnify, defend and hold Capital I and the Existing Partners harmless from and
against any and all liens, claims, causes of action, damages, liabilities and
expenses (including reasonable attorneys’ fees) arising out of (i) Inland’s
inspections or tests permitted under this Agreement or (ii) Inland’s failure to
comply with the provisions of Section 2.5(b); provided, however, the indemnity
shall not extend to protect the Partnerships or Capital I from any pre-existing
liabilities for matters merely discovered by Inland (i.e., latent environmental
contamination) so long as Inland’s actions do not aggravate any preexisting
liability of Capital I and the Existing Partners and then only to the extent of
such aggravation.  Inland’s obligations under this Section 2.5(e) shall survive
the termination of this Agreement and shall survive the Closing for a period of
one year.

 

2.6           Closing.

 

(a)           The Closing will take place at the offices of Escrow Agent at
10:00 a.m., local time on the Closing Date.

 

(b)           At the Closing, Inland will:

 

(i)                                     deposit the Contributed Capital plus or
minus prorations with Escrow Agent in cash by wire transfer of immediately
available funds;

 

(ii)                                  deliver to Escrow Agent an Escrow
Agreement (defined below);

 

(iii)                               deliver to Escrow Agent Settlement Statement
(defined below);

 

(iv)                              deliver to Escrow Agent the Management
Agreement (defined below);

 

9

--------------------------------------------------------------------------------


 

(v)                                 deliver to Escrow Agent the Amended and
Restated Partnership Agreement of the Partnership;

 

(vi)                              deliver to Escrow Agent either an amended and
restated version of the Real Property Contract or an amendment to the Real
Property Contract, in form and substance mutually acceptable to both Inland and
Capital I in their sole discretion, removing the Capital I Property from the
Real Property Contract (the “Amended and Restated Real Property Contract”);

 

(vii)                           deliver to Escrow Agent Inland’s duly executed
counterpart the Declaration of Trust of The C&S Southlake Capital Protective
Trust and the related Letter Agreement, both of which are dated on or about the
date hereof; and

 

(viii)                        deliver to Escrow Agent all other documents
reasonably determined by Inland, Capital I and Title Company to be necessary to
be delivered by Inland under the terms of this Agreement.

 

(c)           At the Closing, Capital I will:

 

(i)                                               deliver to Escrow Agent (A)
the Amended and Restated Partnership Agreement; (B) the Amended and Restated
Real Property Contract; and (C) the Special Warranty Deed (in substantially the
form attached hereto as Exhibit F), the Assignment and Assumption of Leases (in
substantially the form attached hereto as Exhibit G) and the Bill of Sale,
Assignment and Assumption of Contracts (in substantially the form attached
hereto as Exhibit H) each from SOUTHLAKE VENTURE WEST, L.P., a Texas limited
partnership, to a wholly owned subsidiary of Capital I (which entity will be the
holder of title to the Capital I Property) as provided for in the Amended and
Restated Partnership Agreement (the “Subsidiary of Capital I”; the legal name of
the Subsidiary of Capital I is, as of the date hereof, anticipated to be “Town
Square Ventures II, L.P.”);

 

(ii)                                            deliver to Escrow Agent an
Escrow Agreement;

 

(iii)                                         deliver to Escrow Agent
certificates of the Existing Partners certifying that all of the representations
and warranties of the Existing Partners made hereunder are true and correct in
all material respects as of the Closing Date;

 

(iv)                                        deliver to Escrow Agent a Certified
Rent Roll;

 

(v)                                           deliver to Escrow Agent a copy of
the Certificate of Limited Partnership for Capital I certified as of a date no
earlier than five (5)

 

10

--------------------------------------------------------------------------------


 

business days prior to the Closing Date by the Secretary of State (or equivalent
official) of its state of organization;

 

(vi)                                        deliver to Escrow Agent the Audit
Letter attached hereto as Exhibit D;

 

(vii)                                     cause a TLTA Owner’s Policy of Title
Insurance to be issued by Title Company naming the Subsidiary of Capital I as
insured, in the amount of the Property Value, Insuring that the Subsidiary of
Capital I owns good and indefeasible fee simple title to the Capital I Real
Property providing for full extended coverage and containing the Special Title
Endorsements (the “Title Policy”) subject only to the Permitted Encumbrances;

 

(viii)                                  deliver to Escrow Agent a duly executed
affidavit of the transferor of the Capital I Property to the Subsidiary of
Capital I certifying that such transferor and any of its partners are not a
“foreign person,” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended, and in any applicable state laws for the state in which the
Capital I Property is located;

 

(ix)                                          deliver to Escrow Agent such
conveyancing or transfer tax forms or returns, if any, as are required to be
delivered or signed by Capital I by applicable state and local law in connection
herewith, including any certifications required in connection therewith;

 

(x)                                             deliver to Escrow Agent the
original of all Leases and Contracts in Capital I’s possession;

 

(xi)                                          deliver to Escrow Agent four (4)
copies of a closing settlement statement between Capital I and Inland, duly
executed by Capital I, setting forth the prorations and adjustments to the
Contributed Capital in accordance with this Agreement; it being agreed that such
settlement shall be mutually approved by Capital I and Inland at least 48 hours
prior to Closing (the “Settlement Statement”);

 

(xii)                                       deliver to Escrow Agent REA Estoppel
letters in form and substance reasonably satisfactory to Inland with respect to
any reciprocal easement and operating agreement;

 

(xiii)                                    deliver to Escrow Agent all other
documents reasonably determined by Inland, Capital I and Title Company to be
necessary to be delivered by Capital I under the terms of this Agreement;

 

(xiv)                                   deliver to Escrow Agent copies of
notices terminating and canceling any and all Contracts not accepted by Inland
at Closing, including in particular any management contracts and/or brokerage
listing and leasing agreements;

 

11

--------------------------------------------------------------------------------


 

(xv)                                      cause all records and files (or
certified copies thereof) relating to the operation and maintenance of the
Capital I Property to be delivered to the possession of Capital I;

 

(xvi)                                   cause, to the extent in Capital I’s
possession or control, plans and specifications, engineering plans and studies,
and other similar documents relating to the Capital I Property to be delivered
to the possession of Capital I.

 

(xvii)                                cause all keys to the Capital I Property
in Capital I’s possession, subject to any rights of Capital I’s occupancy that
survive the Closing, to be delivered to the possession of Capital I;

 

(xviii)                             deliver to Escrow Agent the Management
Agreement;

 

(xix)                                     cause the Excluded Rights to be
transferred or conveyed out of ownership by Capital I in such manner as Capital
I or the Existing Partners so elect;

 

(xx)                                        deliver to Escrow Agent an
Irrevocable Parking, Management and Use Agreement with the City of Southlake,
Texas in substantially final form (but not executed) reasonably acceptable to
Inland and acceptable to the City of Southlake, Texas in its sole discretion for
the operation and management of those certain parking facilities to be
constructed and located on or adjacent to the Capital I Real Property (the
“Parking License”);

 

(xxi)                                     deliver to Inland documentary evidence
reasonably satisfactory to Inland that Capital I and the Existing Partners are
authorized to execute and deliver all documents required to be delivered in
connection herewith, including, but not limited to, the Amended and Restated
Partnership Agreement;

 

(xxii)                                  deliver to Inland, to the extent issued
by the applicable state, Certificates of Good Standing with respect to Capital I
and the Existing Partners dated no earlier than five (5) business days prior to
the Closing Date;

 

(xxiii)                               deliver to Inland UCC lien, judgment and
litigation searches with respect to Capital I dated no earlier than five (5)
business days prior to the Closing Date showing no judgments, liens or
litigation other than as set forth on the Disclosure Schedule; and

 

(xxiv)                              deliver to Escrow Agent the Existing
Partner’s duly executed counterpart of the Declaration of Trust of The C&S
Southlake Capital Protective Trust and the related Letter Agreement, both of
which are dated on or about the date hereof.

 

12

--------------------------------------------------------------------------------


 

2.7           Adjustments as of the Closing Date.  Accrued rental income and all
other accrued income relating to the Capital I Property, real and personal
property ad valorem taxes, insurance premiums (if and to the extent that
policies are continued for periods subsequent to the Closing Date), utility
charges, common area maintenance charges and operating charges pursuant to any
reciprocal easement agreements or similar agreements, and other operating
expenses of the Capital I Property, shall be prorated to the Closing Date, based
upon actual days involved. Except as set forth in Section 2.8 hereof, the
Existing Partners shall be entitled to receive all cash in the accounts of the
Partnership on the Closing Date.  Existing Partners shall be responsible for all
real and personal property taxes payable by Capital I for any period prior to
and including the Closing Date.  Capital I and Inland acknowledge that tenants
have made estimated payments for such tenants’ proportionate share of taxes,
insurance, common area maintenance and other charges (“NNN Charges”) that are
reimbursable to the landlord under such tenant leases.  Inland and Manager (as
defined in Section 2.11 hereof) shall make a final reconciliation of 2004 NNN
Charges on or before April 30, 2005.  The Existing Partners shall be entitled to
any amounts collected from tenants in 2005 and attributable to periods on or
before the Closing Date, and shall be liable for any amounts due to tenants and
attributable to periods on or before the Closing Date.  Inland shall be entitled
to any amounts collected from tenants in 2005 and attributable to periods after
the Closing Date, and shall be liable for any amounts due to tenants and
attributable to periods after the Closing Date.  All accrued charges pursuant to
Contracts and utility charges (whether or not service is continued by Inland)
for periods prior to and including the Closing Date shall be determined as of
the Closing Date and paid by the Existing Partners (“Accrued Expenses”).  Any of
such Accrued Expenses for periods prior to and including the Closing Date which
have not been paid and are not reflected on the closing statement prepared by
Capital I and Inland as of the Closing Date shall be paid by Capital I prior to
delinquency (subject to Capital I’s right to contest same).  Inland shall make a
good-faith attempt to collect delinquent rents for Capital I’s benefit after the
Closing and after first applying any such rental payments so received to rents
and late charges and the costs of collection thereof in each case accruing after
the Closing Date, the remainder of such collections, if any, shall be remitted
to Capital I promptly upon receipt by Inland or Capital I after Closing (up to
the amount of such delinquent rents); provided, however, that nothing contained
herein shall be construed to require Inland to institute any suit or collection
procedure to collect such delinquent rents.  Inland need not attempt to collect
rents that are more than ninety days delinquent and the foregoing obligation of
Inland to remit any amounts in respect thereof to Capital I shall also terminate
ninety days after the Closing Date, except as to recovery of 2004 NNN Charges,
which shall terminate on December 31, 2005.  To the extent that the actual
amount of all such charges, expenses and income referred to in this section are
unavailable on the Closing Date, the foregoing prorations shall be based on
estimates using the most recently available statement for each such item to be
prorated (provided that, if the actual amount of real and personal property ad
valorem taxes and special assessments for the present tax year are not
available, the proration shall be based upon the taxes for the previous tax
year) and, if after the Closing Date the actual amount of any such closing
proration that was based on an estimate is determined to be more or less than
the amount adjusted for at Closing, the parties shall promptly (but no later
than the date which is the first anniversary of the Closing Date) adjust such
proration.

 

2.8           Security Deposits.  All security deposits and any prepayment of
rental or other sums attributable to any period beyond the Closing Date,
collected (and, except to the extent

 

13

--------------------------------------------------------------------------------


 

previously returned to tenants whether presently held) by Capital I under the
terms of any Leases shall be retained by the Partnership at Closing and not
delivered to the Existing Partners.

 

2.9           Title and Survey Costs.  The Existing Partners shall pay and incur
the costs for the Survey and the premium for the Owner’s Policy (exclusive of
endorsements), all transfer taxes, and their own attorneys’ fees.  Inland shall
pay the premium for all endorsements to the Title Policy and its own attorneys’
fees, provided that Capital I shall pay the premium for any endorsements which
the Existing Partners elect, in their sole discretion, to provide in order to
satisfy any of Inland’s Title Objections pursuant to Section 6.2(b) hereof.  At
Inland’s election, and at Inland’s sole expense, if the Survey is acceptable to
the title company for such purposes, the standard exception pertaining to
“discrepancies, conflicts, or shortages in area or boundary lines, or any
encroachments, or any overlapping of improvements,” may be deleted except for
“shortages in area”.

 

2.10         Mortgage Liens.  At Closing, the Existing Partners shall cause
Capital I to cause the Mortgage Liens to be released at or prior to Closing,
with Capital I having the right to apply the Contributed Capital or a portion
thereof for such purpose.

 

2.11         Management Agreement.  Contemporaneously with Closing, (a) Inland
shall enter into a new sub-management agreement for the on-site property
management of the Capital I Property with Cooper & Stebbins, L.P. (the
“Manager”) in form reasonably acceptable to Inland and Manager (the “Management
Agreement”), on the following terms and conditions: (1) the term shall expire
not earlier than October 31, 2007, (2) Manager will provide customary on-site
management functions and staff, (3) Inland shall reimburse Manager for all
expenses incurred in providing such management functions, provided such expenses
are incurred in accordance with a budget approved by the Partnership, (4) Inland
will provide all accounting services to the Partnership and will collect all
management fee income on behalf of the Inland, and (5) Manager’s duties shall be
progressively transitioned over to Inland beginning on October 31, 2006.  The
terms of this Section 2.13 shall survive the Closing.  Notwithstanding the
foregoing, Manager shall be required to agree to subordinate the sub-management
agreement to the loan documents of any lender and agree that such lender may
terminate the sub-management agreement in the event of a default under such
lender’s loan.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties from the Existing Partners.

 

3.1.1        Representations and Warranties from the Existing Partners Regarding
Capital I: The Existing Partners, individually and collectively as set forth
below, represent and warrant to Inland as of the date of this Agreement and as
of the Closing Date that:

 

(a)           Organization of Capital I.  The Existing Partners represent and
warrant that Capital I is duly organized and validly existing under the laws of
the State of Texas and has the requisite organizational power and authority to
carry out its business as presently conducted.  The Existing Partners represent
and warrant that the principal place of business of Capital I is in Southlake,
Texas.

 

14

--------------------------------------------------------------------------------


 

(b)           Authority of Existing Partners and Capital I. Each of the Existing
Partners represents and warrants that the execution and delivery of this
Agreement by such Existing Partners and Capital I and each other agreement,
instrument, certificate and document to be executed by such Existing Partners
and Capital I hereunder and the performance by such Existing Partners and
Capital I of its obligations under this Agreement have been duly and validly
authorized by all necessary action on the part of such Existing Partners and
Capital I.  Each of the Existing Partners and Capital I represents and warrants
that this Agreement constitutes a legal, valid, and binding obligation of such
Existing Partners and Capital I and is enforceable against such Existing
Partners and Capital I in accordance with its terms, except to the extent that
(j) enforcement may be limited by or subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar Laws now or hereafter in effect relating
to or limiting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court or other similar
person or entity before which any proceeding therefore may be brought.

 

(c)           Beneficial Interests.

 

(i)            The Existing Partners represent and warrant that the combined
Beneficial Interests of each of the Existing Partners will, immediately prior to
the admission of Inland as a partner in Capital I as of the Closing Date,
constitute 100% of the Beneficial Interests of Capital I and such Beneficial
Interests are owned legally and beneficially by the Existing Partners.

 

(ii)           The Existing Partners represent and warrant that the respective
Beneficial Interests owned by the Existing Partners are free and clear of all
Liens, and the Beneficial Interests owned by the Existing Partners are not the
subject of any Contract (other than this Agreement) under which any such Lien
might arise.  Each of the Existing Partners represents and warrants that there
are no outstanding securities, rights, subscriptions, warrants, options, or
Contracts (except for this Agreement) that give any Person the right to purchase
or otherwise receive or be issued any interest in that the Existing Partners’
Beneficial Interests or any rights to participate in the equity or income of the
Existing Partners (except for this Agreement).

 

(d)           Partnership Agreement.  The Existing Partners represent and
warrant that attached in Section 3.1 (d) of the Disclosure Schedule is an
accurate copy of the Capital I partnership agreement, and no amendments or
modifications have been made to the Capital I partnership agreement, except for
those contemplated herein or attached as a part of the Disclosure Schedule.

 

(e)           No Conflicts or Violations.  Each of the Existing Partners hereby
represents and warrants that the execution and delivery of this Agreement by
each of the Existing Partners and Capital I does not, and the performance by
each of the Existing Partners and Capital I of such Existing Partners’ and
Capital I’s obligations, respectively, under this Agreement and the consummation
of the transactions contemplated hereby will

 

15

--------------------------------------------------------------------------------


 

not: (i) violate any term or provision of any Law or any writ, judgment, decree,
or injunction applicable to such Existing Partners and Capital I, except such
violations that do not have a Material Adverse Effect on such Existing Partners
and Capital I; (ii) conflict with or result in a violation or breach of any of
the provisions of the governing documents of such Existing Partners and Capital
I, except such conflicts, violations, or breaches that do not have a Material
Adverse Effect on such Existing Partners and Capital I; or (iii) conflict with
or result in a violation or breach of any Contract to which such Existing
Partners and Capital I are a party, except such conflicts, violations, or
breaches that do not have a Material Adverse Effect on such Existing Partners
and Capital I.

 

(f)            Taxes.  The Existing Partners represent and warrant that, except
as disclosed in Section 3.1(f) of the Disclosure Schedule, all Federal, state
and other applicable Tax Returns required to be filed by or with respect to the
Partnership have been filed and all Taxes that are due and payable by the
Partnership have been paid.  Except as shown on Section 3.1(f) of the Disclosure
Schedule, no deficiencies for Federal, state or other applicable Taxes have been
claimed, assessed or, to the Existing Partners’ Knowledge, proposed against the
Partnership by any Governmental Authority.  To the Existing Partners’ Knowledge,
except as set forth in Section 3.1(f) of the Disclosure Schedule, there are no
pending or threatened audits, investigations or claims for or relating to any
liability in respect of Federal, state or other applicable Taxes, and there are
no matters under discussion with any Governmental Authorities with respect to
Federal, state or other applicable Taxes that could result in an assessment of
Federal, state or other applicable Taxes against the Partnership.  Audits of
Federal, state or other applicable Tax Returns by the relevant taxing
authorities have been completed for each period shown on Section 3.1(f) of the
Disclosure Schedule, and, except as shown on Section 3.1 (f) of the Disclosure
Schedule, the Existing Partners have not been notified that any taxing authority
intends to audit a Federal, state or other applicable Tax Return for any other
period for the Partnership.  Complete copies of all Federal income tax schedules
and reports relating to the operation of the Partnership and all reports
received by the Partnership from the IRS relating to examinations thereof have
been made available for Inland’s review.  From the date of its formation, the
Partnership has qualified to be treated as a partnership for federal income tax
purposes.  No taxing authority has taken a position inconsistent with such
treatment. Neither the Existing Partners nor any other party has taken any
action, or failed to take any action, that would cause the Partnership to be
treated as an association taxable as a corporation for income tax purposes.

 

(g)           Compliance With Law.  The Existing Partners represent and warrant
that except as shown on Section 3.1(g) of the Disclosure Schedule, the
Partnership is not in violation of any Law or any writ, judgment, decree,
injunction, or similar order applicable to such Partnership, which violation has
or may reasonably be expected to have a Material Adverse Effect.

 

(h)           Financial Statements.  Section 3.1 (h) of the Disclosure Schedule
sets forth the Partnership’s balance sheets and statements of income and
partners’ capital accounts for the fiscal year ended December 31, 2003 for the
Partnership which includes all assets

 

16

--------------------------------------------------------------------------------


 

and liabilities of the Partnership, as of the date thereof (the “Capital I
Financial Statements”).  The Capital I Financial Statements (including the notes
thereto) have been prepared in accordance with income tax based accounting and
present fairly the financial condition of the Partnership for such periods
(including all liabilities or obligations of any kind (whether accrued,
absolute, fixed or contingent) of the Partnership for such period and no other
material liabilities have been incurred for the period commencing January 1,
2004 and ending on the Closing Date other than as set forth on the Disclosure
Schedule and there has been no change in the financial condition as reflected
therein since the dates of such Capital I Financial Statements that would have a
Material Adverse Effect.

 

(i)            Intercompany Liabilities.  The Existing Partners represent and
warrant that except as reflected in the Financial Statements, or except as shown
on Section 3.1(i) of the Disclosure Schedule, there are no Liabilities between
the Partnership or any Existing Partners or Affiliates of Existing Partners, and
all such intercompany Liabilities will be satisfied in full on or prior to the
Closing.  Neither the Existing Partners nor any Affiliates of the Existing
Partners provide or causes to be provided to the Partnership any products,
services, equipment, facilities, or similar items other than property and asset
management services.

 

(j)            Not a Foreign Person.  Each of the Existing Partners and Capital
I represents and warrants that it is not a “foreign person” but is a “United
States person” as such terms are defined in the Foreign Investment in Real
Property Tax Act of 1980 and §§ 1445 and 7701 of the Code; that is to say, each
such Existing Partners represents that it is a citizen or a resident of the
United States, a domestic partnership, a domestic corporation, or an estate or
trust which is not a foreign estate or foreign trust within the meaning of §
7701(a)(31) of the Code.

 

(k)           No Condemnation.  The Existing Partners represent and warrant that
to the Existing Partners’ Knowledge, there is no pending condemnation proceeding
affecting the Capital I Property.

 

(l)            No Litigation.  The Existing Partners represent and warrant that
except as shown on Section 3.1(l) to the Disclosure Schedule there is no action,
suit, proceeding, arbitration, unsatisfied order or judgment, governmental
investigation or claim pending or threatened (and to the Existing Partners’
Knowledge there are no claims, situations or facts or circumstances which could
be reasonably believed to give rise to any of the foregoing) against or
affecting the Capital I Property, or relating to or arising out of the
ownership, operation, use or occupancy of the Capital I Property, pending or
being prosecuted before or by any Governmental Authority or otherwise of which
Existing Partners have received notice nor, to Existing Partners’ Knowledge, is
any such action, suit, proceeding, arbitration, unsatisfied order or judgment,
governmental investigation or claim threatened or being asserted.

 

(m)          No Other Contracts.  The Existing Partners represent and warrant
that except for the Permitted Exceptions and as shown on Section 31(m) of the
Disclosure Schedule, there are no Contracts relating to the Capital I Property.

 

17

--------------------------------------------------------------------------------


 

(n)           No Bankruptcy or Insolvency Proceedings.  The Existing Partners
represent and warrant that there are no attachments, executions, assignments for
the benefit of creditors, receiverships, conservatorship or voluntary or
involuntary proceedings in bankruptcy or pursuant to any other debtor relief
laws filed by such Existing Partners or Capital I, or pending against such
Existing Partners or Capital I.

 

(o)           Brokers.  The Existing Partners represent and warrant that all
negotiations relative to this Agreement and the transactions contemplated hereby
have been carried out by Existing Partners directly with Inland, without the
intervention of any Person on behalf of Existing Partners in such manner as to
give rise to any valid claim by any Person against Inland for a finder’s fee,
brokerage commission, or similar payment, except for Holiday Fenoglio Fowler,
L.P.

 

(p)           Consents.  The Existing Partners represent and warrant that no
consent, license, approval, order, permit or authorization of any Governmental
Agency is required to be obtained or made and no consent of any other third
party, is required to be obtained by Existing Partners and Capital I in
connection with the execution, delivery and performance of this Agreement and
any of the transactions contemplated hereby.

 

(q)           Survival.  The representations and warranties of the Existing
Partners set forth in this Section 3.1.1, the indemnity obligations under
Section 3.1.1(r) and the obligations of the Guarantor under Section 3.1.1(s),
shall survive the Closing until, and shall terminate on, the date that is 90
days following the expiration of the applicable statute of limitations period
for Inland and its Affiliates in connection with same.  As a condition precedent
to Inland’s obligation to contribute capital to the Partnership as contemplated
in this Agreement, the Existing Partners’ representations and warranties
contained herein must remain and be true and correct in all material respects as
of the Closing Date.

 

(r)            Indemnification.  “Notwithstanding any provision in this
Agreement to the contrary, the Existing Partners hereby covenant and agree to
indemnify and hold harmless Inland and its Affiliates from and against any and
all (i) expenses (including reasonable attorneys’ fees), losses, damages,
liabilities, charges and claims of any kind or nature whatsoever (collectively
“Indemnified Losses”) (e.g., income tax deficiencies, penalties, interest and
additions to tax) of Inland and/or its Affiliates as a result of reporting the
transactions contemplated by this Agreement with respect to the admission of
Inland to the Partnership in the manner to be reflected in the calendar 2004
income tax returns of the Partnership (and, for the avoidance of doubt, this
shall not include any Indemnified Losses from the operation of the Partnership
by Inland after the Effective Date), (ii) Indemnified Losses of Inland and/or
its Affiliates that may result from the breach by any of the Existing Partners
of any of the representations and warranties under this Section 3.1.1 and (iii)
Indemnified Losses of Inland and/or its Affiliates as a result of liabilities of
the Partnership other than those solely and directly related to the Capital I
Property.

 

(s)           By its execution of a joinder to this Agreement, Peter C. Cooper,
and individual (the “Guarantor”), hereby guaranties for the benefit of Inland
and its

 

18

--------------------------------------------------------------------------------


 

Affiliates (i) the full, complete and timely payment of any indemnification
obligation of the Existing Partners under the provisions of this 3.1.1 of this
Agreement and (ii) the full and complete payment of any Indemnified Losses that
may occur to Inland and/or its Affiliates arising out of a breach by the
Existing Partners of their representations and warranties under this Agreement.
 This guaranty is a direct and primary obligation of the Guarantor and is an
unconditional guaranty of payment and performance and not a guaranty of
collection.  The obligations of the Guarantor under this Section 3.1.1(s) are
absolute and unconditional, and are not subject to any counterclaim, set-off,
recoupment, deduction or defense based upon any claim that the Guarantor may
have against the Existing Partners and shall remain in full force and effect
without regard to, and shall not be released, discharged or terminated or in any
other way affected by, any circumstance or condition.

 

3.1.2        Representations and Warranties of the Existing Partners with
Respect to the Capital I Property.  Each of the Existing Partners hereby
represents and warrants to Inland as of the date of this Agreement and as of the
Closing Date that:

 

(a)           The Capital I Real Property consists of approximately 0.7600 acres
of land, and approximately 71,305 square feet of net rentable square feet, and
located at 1400 Civic Place, Southlake, Texas and commonly known as Building 3C,
and Capital I will have good and indefeasible title to the Capital I Real
Property, as of the date of closing, subject to all easements, restrictions,
reservations and covenants now of record and further subject to all matters that
a current, accurate survey would show, together with the Permitted Encumbrances;

 

(b)           The Capital I Real Property and the Capital I Personal Property,
will on the Closing Date, represent all of the assets of the Subsidiary of
Capital I.

 

(c)           Section 3.1.1(c) of the Disclosure Schedule sets forth all of the
existing warranties applicable to the Capital I Property.

 

(d)           Neither Capital I, nor the Existing Partners have been served with
process or other written notice of any litigation or proceeding pending or, to
Capital I’s Knowledge or the Existing Partners’ Knowledge, threatened against
the Capital I Property, including but not limited to condemnation or eminent
domain.

 

(e)           All income and expense statements delivered to Inland with respect
to the Capital I Property are true, correct and complete in all material
respects.

 

(f)            Neither Capital I nor the Existing Partners have received written
notice of violations at or by the Capital I Property of zoning, building,
subdivision, fire, air pollution, business occupancy or Environmental
Requirements, rules or regulations relating to the Capital I Property or of
other governmental action affecting the Capital I Property that have not been
cured except as set forth in Section 3.1.1(f) of the Disclosure Schedule.

 

19

--------------------------------------------------------------------------------


 

(g)           Neither Capital I nor the Existing Partners have received written
notice from any federal, state, county or municipal authority as to the
existence of any Hazardous Materials at the Capital I Property.

 

(h)           The rent roll attached hereto as Section 3.1.1(h) of the
Disclosure Schedule contains a complete list of all Leases affecting the Capital
I Property and the copies of such Leases provided to Inland are complete and
correct in all material respects.  Except as otherwise disclosed to Inland in
the Property Information, in any tenant estoppel certificate, the rent roll
attached to the Disclosure Schedule, the Leases are in full force and effect and
to Capital I’s Knowledge there is no monetary default (other than with respect
to the payment of basic rent not more than 20 days past due) nor any material
non-monetary default under any of the Leases.

 

(i)            There are no other Contracts other than the Contracts affecting
the Capital I Property or the operation thereof as set forth in Section 3.1(n)
of the Disclosure Schedule attached hereto, and the copies of such Contracts
provided to Inland are complete and correct and to Capital I’s knowledge,
Capital I is not in default thereunder.

 

(j)            The Subsidiary of Capital I owns as of the Closing Date all of
the landlords’ interest in the Leases and the property owners’ interest in the
Contracts and the Capital I Personal Property.  The interest of the Subsidiary
of Capital I in the Contracts, Leases, and the Capital I Personal Property is
free and clear of all encumbrances, and has not been assigned to any other
person, except for collateral assignments to lenders which will be released at
Closing.

 

(k)           The representations and warranties of the Existing Partners set
forth in this Agreement shall survive the Closing for a period of one (1) year
(the “Survival Period”).  As a condition precedent to Inland’s obligation to
contribute capital to the Partnership as contemplated in this Agreement, the
Existing Partners’ representations and warranties contained herein must remain
and be true and correct in all material respects as of the Closing Date.  Inland
shall have the right to bring an action against the Existing Partners on the
breach of a representation or warranty hereunder, but only upon the condition
that Inland first learns of the breach after Closing and gives written notice of
such breach to the Existing Partners before the end of the Survival Period and
files such action on or before the first day following the second anniversary of
the Closing Date.  The Existing Partners shall have no liability after Closing
for the breach of a representation or warranty under this Section 3.1.2 of which
Inland had knowledge as of Closing.  Notwithstanding any other provision of this
Agreement, any agreement contemplated by this Agreement, or any rights which
Inland might otherwise have at law, equity, or by statute, whether based on
contract or some other claim, as of the Closing Date, Inland agrees that any
liability of the Existing Partners to Inland will be limited to $600,000. The
provisions of this Section 3.1.2(k) shall survive the Closing.

 

3.2           Inland’s Representations and Warranties.  Inland hereby represents
and warrants to Capital I as of the date hereof and as of the Closing Date as
follows:

 

20

--------------------------------------------------------------------------------


 

(a)           Organization. Inland is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Illinois and has
the requisite corporate power and authority to enter into this Agreement and to
perform its obligations under this Agreement.

 

(b)           Authority.  The execution and delivery of this Agreement by Inland
and the performance by Inland of its obligations under this Agreement have been
duly and validly authorized by all requisite corporate action on the part of
Inland. This Agreement constitutes a legal, valid, and binding obligation of
Inland and is enforceable against Inland in accordance with its terms, except to
the extent that (i) enforcement may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium, or similar Laws now or hereafter in
effect relating to or limiting creditors, rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief are
subject to certain equitable defenses and to the discretion of the court or
other similar person or entity before which any proceeding therefor may be
brought.

 

(c)           No Conflicts or Violations. The execution and delivery of this
Agreement by Inland do not, and the performance by Inland of Inland’s
obligations under this Agreement will not:

 

(i)            violate any term or provision of any applicable Law or any writ,
judgment, decree, or injunction applicable to Inland, except such violations
that do not have a Material Adverse Effect;

 

(ii)           conflict with or result in a violation or breach of any of the
provisions of the articles or certificate of incorporation or bylaws of Inland,
except such conflicts, violations, or breaches that do not have a Material
Adverse Effect; or

 

(iii)          conflict with or result in a violation or breach of any Contract
to which Inland is a party, except such conflicts, violations, or breaches that
do not have a Material Adverse Effect.

 

(d)           Litigation.  There is no action, suit, or proceeding pending, or
(to the knowledge of Inland) threatened, against Inland, at Law or in equity,
in, before, or by any person or entity that, if adversely determined, would have
a Material Adverse Effect.

 

(e)           Held for Investment.  The Partner interest will be held by Inland
or its assignee for its own account for the purpose of investment and not for
the purpose or with the intent of a distribution or other sale and disposition
thereof.  Inland shall not transfer or otherwise dispose of any of its
partnership interest, or any interest therein, in such manner as to violate any
provisions of the Securities Act of 1933, as amended, or of any securities Laws
of any state or other jurisdiction regulating the disposition thereof.  This
Section 3.2(c) shall survive the Closing.

 

(f)            Brokers.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by Inland directly with
Capital I and its Affiliates, without the intervention of any Person on behalf
of Inland in such manner as to

 

21

--------------------------------------------------------------------------------


 

give rise to any valid claim by any Person against Capital I or its Affiliates
for a finder’s fee, brokerage commission, or similar payment, except for
Holliday Fenoglio Fowler, L.P., whose commission shall be paid by Capital I
pursuant to a separate written agreement.

 

(g)           No Third-Party Financing.  Inland will not rely on third-party
equity to be raised or any third-party financing.  Capital I will not provide,
and Inland will not require, any documentation in the form of subordination,
non-disturbance and attornment agreements running to the benefit of any
third-party lender.

 

3.3           Disclaimer; Release; Indemnity.

 

(a)           Disclaimers By Capital I and the Existing Partners.  Except as
expressly set forth in this Agreement, it is understood and agreed that Capital
I, the Existing Partners and their respective agents or employees have not at
any time made and are not now making, and they specifically disclaim, any
warranties, representations or guaranties of any kind or character, express or
implied, with respect to the Capital I Property, including, but not limited to,
warranties, representations or guaranties as to (a) matters of title, (b)
environmental matters relating to the Capital I Property or any portions
thereof, including, without limitation, the presence of Hazardous Materials in,
on, under or in the vicinity of the Capital I Property, (c) geological
conditions, including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, limitations regarding the withdrawal
of water, and geologic faults and the resulting damage of past and/or future
faulting, (d) whether, and to the extent to which the Capital I Property or any
portions thereof are affected by any stream (surface or underground), body of
water, wetlands, flood prone area, flood plain, floodway or special flood
hazard, (e) drainage, (f) soil conditions, including the existence of
instability, past soil repairs, soil additions or conditions of soil fill, or
susceptibility to landslides, or the sufficiency of any undershoring, (g) the
presence of endangered species or any environmentally sensitive or protected
areas, (h) zoning or building entitlements to which the Capital I Property or
any portions thereof may be subject, (i) the availability of any utilities to
the Capital I Property or any portions thereof including, without limitation,
water, sewage, gas and electric, (j) usages of adjoining property, (k) access to
the Capital I Property or any portions thereof, (l) the value, compliance with
the plans and specifications, size, location, age, use, design, quality,
description, suitability, structural integrity, operation, title to, or physical
or financial condition of the Capital I Property or any portion thereof, or any
income, expenses, charges, liens, encumbrances, rights or claims on or affecting
or pertaining to the Capital I Property or any parts thereof, (m) the condition
or use of the Capital I Property or compliance of the Capital I Property with
any or all past, present or future federal, state or local Laws, (n) the
existence or non-existence of underground storage tanks, surface impoundments,
or landfills, (o) any other matter affecting the stability and integrity of the
Capital I Property, (p) the potential for further development of the Capital I
Property, (q) the merchantability of the Capital I Property or fitness of the
Capital I Property for any particular purpose, (r) the truth, accuracy or
completeness of the Property Information, (s) tax consequences, or (t) any other
matter or thing with respect to the Capital I Property.

 

22

--------------------------------------------------------------------------------


 

(b)           “As Is, Where Is”.  Subject to the terms and provisions hereof and
except as otherwise provided herein, Inland acknowledges and agrees that upon
Closing, Inland shall accept the property held by the Partnership (including,
without limitation, the Capital I Property owned by the Subsidiary of Capital I)
“AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly provided
otherwise in this Agreement and any document executed by Capital I and delivered
to Inland at Closing.  Except as expressly set forth in this Agreement, Inland
has not relied and will not rely on, and neither Capital I nor the Existing
Partners have made and are not liable for or bound by, any express or implied
warranties, guarantees, statements, representations or information pertaining to
the Capital I Property or relating thereto (including specifically, without
limitation, Property Information packages distributed with respect to the
Capital I Property) made or furnished by Capital I, the Existing Partners, or
any property manager, real estate broker, agent or third party representing or
purporting to represent Capital I or the Existing Partners, to whomever made or
given, directly or indirectly, orally or in writing.  Inland represents that it
is a knowledgeable, experienced and sophisticated investor of real estate and
that, except as expressly set forth in this Agreement, it is relying solely on
its own expertise and that of Inland’s consultants and shall make an independent
verification of the accuracy of any documents and information provided by
Capital I and/or the Existing Partners.  Inland will conduct such inspections
and investigations of the Capital I Property as Inland deems necessary,
including, but not limited to, the physical and environmental conditions
thereof, and shall rely upon same.  By failing to terminate this Agreement prior
to the expiration of the Inspection Period, Inland acknowledges that Capital I
and the Existing Partners have afforded Inland a full opportunity to conduct
such investigations of the Capital I Property as Inland deemed necessary to
satisfy itself as to the condition of the Capital I Property and the existence
or non-existence or curative action to be taken with respect to any Hazardous
Materials on or discharged from the Capital I Property, and will rely solely
upon same and not upon any information provided by or on behalf of Capital I,
the Existing Partners or their agents or employees with respect thereto, other
than such representations, warranties and covenants of Capital I or the Existing
Partners as are expressly set forth in this Agreement.  Upon Closing, Inland
shall assume the risk that adverse matters, including, but not limited to,
adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Inland’s inspections and
investigations.  Inland hereby represents and warrants to Capital I and the
Existing Partners that: (a) Inland is represented by legal counsel in connection
with the transaction contemplated by this Agreement; and (b) Inland is investing
in the Partnership for business, commercial, investment or other similar purpose
and not for use as Inland’s residence.  Inland waives any and all rights or
remedies it may have or be entitled to, deriving from disparity in size or from
any significant disparate bargaining position in relation to Capital I or the
Existing Partners.

 

(c)           Capital I and Existing Partners Released from Liability.  Inland
acknowledges that it will have the opportunity to inspect the Capital I Property
during the Inspection Period, and during such period, observe the physical
characteristics and existing conditions and the opportunity to conduct such
investigation and study on and of the Capital I Property and adjacent areas as
Inland deems necessary, and except as otherwise provided herein Inland hereby
FOREVER RELEASES AND DISCHARGES

 

23

--------------------------------------------------------------------------------


 

Capital I and the Existing Partners from all responsibility and liability,
including without limitation, liabilities under any Environmental Laws,
regarding the condition, valuation, salability or utility of the Capital I
Property, or their suitability for any purpose whatsoever (including, but not
limited to, with respect to the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Materials or other materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Capital I Property, current
or future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Capital I Property).  Inland further hereby WAIVES (and
by Closing this transaction will be deemed to have WAIVED) any and all
objections and complaints (including, but not limited to, federal, state and
local statutory and common law based actions, and any private right of action
under any federal, state or local laws, regulations or guidelines to which the
Capital I Property is or may be subject, including, but not limited to, any
Environmental Laws) concerning the physical characteristics and any existing
conditions of the Capital I Property.  Inland further hereby assumes the risk of
changes in applicable Laws relating to past, present and future environmental
conditions on the Capital I Property and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
Hazardous Materials or other contaminants, may not have been revealed by its
investigation.

 

(d)           Survival.  The terms and conditions of this Section 3.3 shall
expressly survive the Closing and not merge with the provisions of any Closing
documents.  Inland acknowledges and agrees that the disclaimers and other
agreements set forth herein are an integral part of this Agreement and that
Capital I and the Existing Partners would not have agreed to consummate this
transaction for the Contributed Capital without the disclaimers and other
agreements set forth above.

 

ARTICLE IV

CONDITIONS TO OBLIGATIONS OF INLAND

 

The obligations of Inland hereunder are subject to the fulfillment, at or before
the Closing, of each of the following conditions (all or any of which may be
waived in whole or in part by Inland):

 

4.1           Representations and Warranties.  The representations and
warranties made by Capital I and/or the Existing Partners in this Agreement and
the disclosures of Capital I and/or the Existing Partners in the Disclosure
Schedule and all other schedules and exhibits attached hereto shall be true in
all material respects as of the date hereof and shall be true in all material
respects on and as of the Closing Date as though such representations,
warranties and disclosures were made on and as of the Closing Date.

 

4.2           Performance.  Capital I and the Existing Partners shall have
respectively performed and complied in all material respects with all
agreements, covenants, obligations, and conditions required by this Agreement to
be so performed or complied with by Capital I at or before the Closing Date.

 

24

--------------------------------------------------------------------------------


 

4.3           No Injunction.  There shall not be in effect on the Closing Date
any writ, judgment, injunction, decree, or similar order of any court or
Governmental Authority, or otherwise, restraining, enjoining, or otherwise
preventing consummation of any of the transactions contemplated by this
Agreement.

 

4.4           No Proceeding or Litigation.  There shall not be instituted,
pending, or (to the Knowledge of Inland or Capital I) threatened, any action,
suit, investigation, or other proceeding in, before, or by any court or
Governmental Authority to restrain, enjoin, or otherwise prevent consummation of
any of the transactions contemplated by this Agreement.

 

4.5           Capital I’s Closing Deliveries.  Capital I (or the Existing
Partners, as applicable) shall have delivered to Inland (or the Escrow Agent, as
applicable) on or before the Closing all of the deliveries required under this
Agreement.

 

4.6           Tenant Estoppel Certificates.  Capital I shall have delivered
tenant estoppel certificates substantially in the form of Exhibit E hereto (or,
if a tenant’s Lease specifies or contemplates another form of tenant estoppel
certificate, then such other specified or contemplated form) executed by 75% of
the retail tenants and 75% of the office tenants occupying improvements located
on the Capital I Property and the properties that are the subject matter of the
Real Property Contract, which estoppels must include estoppels from 75% of the
tenants (the “Major Tenants”) listed on Exhibit G-l attached to the Real
Property Contract, with the balance thereof delivered within sixty (60) days of
closing.  Capital I shall not be obligated to expend any funds in connection
with obtaining any such tenant estoppel certificates, and the failure of Capital
I to obtain any such tenant estoppel certificates shall not be a breach or
default hereunder.  If the tenant estoppel certificates referred to in this
Section 4.6 are not timely delivered, then Inland’s sole remedies and recourses
shall be limited to either (a) waiving the requirement for the tenant estoppel
certificate(s) in question and proceeding to Closing without reduction of the
Contributed Capital or (b) terminating this Agreement by immediate notification
to Capital I and receiving the immediate return of all of the Earnest Money
including, but not limited to, any portion that may have been designated as the
Breakup Fee under the Real Property Contract (as such term is defined
thereunder).

 

4.7           Title Policy.  The title company shall be prepared to issue the
Owner’s Policy.

 

4.8           Closing of the Real Property Contract.  The transactions
contemplated under the Real Property Contract shall have closed
contemporaneously with the closing of the transactions contemplated hereunder.

 

4.9           Ground Leases.  Simultaneously with the Closing, Inland and SLTS
Grand Avenue, L.P. shall have executed ground leases with respect to certain
parcels of land described under the Real Property Agreement upon terms set forth
in the Real Property Contract.

 

4.10         Parking License.  Inland shall have approved the Parking License
pursuant to the terms set forth in the Real Property Agreement.

 

In the event that any of the foregoing conditions precedent are not met or
fulfilled on the Closing Date and so long as Inland is not in default hereunder,
Inland may (a) terminate this Agreement and receive the immediate return of all
of the Earnest Money including, but not

 

25

--------------------------------------------------------------------------------


 

limited to, any portion that may have been designated as the Breakup Fee, or (b)
elect to close notwithstanding the non-satisfaction of such condition, in which
event Inland shall be deemed to have waived any such condition.  In the event
Inland elects to close, notwithstanding the non-satisfaction of such condition,
Inland shall be deemed to have waived said condition, and there shall be no
liability on the part of Capital I or the Existing Partners therefor.

 

ARTICLE V

CONDITIONS TO OBLIGATIONS OF CAPITAL I

 

The obligations of Capital I and the Existing Partners hereunder are subject to
the fulfillment, at or before the Closing, of each of the following conditions
(all or any of which may be waived in whole or in part by Capital I and the
Existing Partners):

 

5.1           Representations and Warranties.  The representations and
warranties made by Inland in this Agreement shall be true in all material
respects as of the date hereof and shall be true in all material respects on and
as of the Closing Date as though such representations and warranties were made
on and as of the Closing Date.

 

5.2           Performance.  Inland shall have performed and complied in all
material respects with all agreements, covenants, obligations, and conditions
required by this Agreement to be so performed or complied with by Inland at or
before the Closing Date.

 

5.3           No Injunction.  There shall not be in effect on the Closing Date
any writ, judgment, injunction, decree, or similar order of any court or
Governmental Authority, or otherwise, restraining, enjoining, or otherwise
preventing consummation of any of the transactions contemplated by this
Agreement.

 

5.4           No Proceeding or Litigation.  There shall not be instituted,
pending, or (to the Knowledge of Inland or Capital I) threatened, any action,
suit, investigation, or other proceeding in, before, or by any court or
Governmental Authority to restrain, enjoin, or otherwise prevent consummation of
any of the transactions contemplated by this Agreement.

 

5.5           Closing of the Real Property Contract.  The transactions
contemplated under the Real Property Contract shall have closed
contemporaneously with the closing of the transactions contemplated hereunder.

 

5.6           Inland’s Closing Deliveries.  Inland shall have delivered to
Capital I (or to Escrow Agent, as applicable) on or before Closing all of the
deliveries required under this Agreement.

 

In the event that any of the foregoing conditions precedent are not met or
fulfilled on the Closing Date and so long as Capital I and the Existing Partners
are not in default hereunder, Capital I may (a) terminate this Agreement and
receive the immediate delivery of all of the Earnest Money including, but not
limited to, any portion that may have been designated as the Breakup Fee, or (b)
elect to close notwithstanding the non-satisfaction of such condition, in which
event Capital I shall be deemed to have waived any such condition. In the event
Capital I elects to close, notwithstanding the non-satisfaction of such
condition, Capital I shall be deemed to have waived said condition, and there
shall be no liability on the part of Inland therefor.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VI

TITLE AND SURVEY

 

6.1           Delivery of Title Commitment and Survey.  Within five (5) days of
the Effective Date, Capital I shall deliver to Inland the following items, to
the extent not already delivered to Inland pursuant to the Real Property
Agreement:

 

(a)          Title Commitment.  The Title Commitment (as hereinafter defined),
together with legible copies of any and all title exception documents referenced
therein.  The “Title Commitment” shall mean a commitment or commitments for one
or more TLTA Owner’s Title Insurance Policy (Form B) for the Capital I Real
Property issued by the Chicago Title Insurance Company in the full amount of the
Property Value, covering title to the Capital I Real Property on or after the
date hereof, showing the Partnership as owner of the Capital I Real Property in
fee simple, and providing for full extended coverage over all general title
exceptions contained in such policies and containing the following special
endorsements to the extent available (collectively, the “Special Title
Endorsements”), owner’s comprehensive, access, survey (legal description
equivalency), contiguity (if applicable), encroachment (if applicable),
non-imputation, and deletion of the arbitration provision and creditors’ rights
provision.  The Owner’s Policy described herein together with the Special
Endorsements is referred to herein as the Title Policy.

 

(b)          Survey.  An ALTA ACSM Title Survey of the Capital I Real Property
prepared in accordance with the Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys jointly established by the American Land Title
Association and the American Congress on Surveying and Mapping in 1999, that
meets the accuracy requirements of an Urban Survey, as defined therein, and
includes items 1, 3, 4, 6, 7 (a, b and c), 8-11 and 13-16 of Table A thereof
(the “Survey”).

 

6.2           Title and Survey Objections.

 

(a)          In the event (i) the Survey shows any easement, right-of-way,
encroachment, conflict, protrusion or other matter affecting the Capital I Real
Property that is unacceptable to Inland, or (ii) any exceptions appear in the
Title Commitment that are unacceptable to Inland, Inland shall notify Capital I
in writing of such facts (“Inland’s Title Objections”) not later than 5:00 p.m.
 Central Time upon the date which is the later of October 29, 2004 or five (5)
business days after the date Inland has received delivery of both the Survey and
Title Commitment (the “Title Approval Period”) but in no event later than the
expiration of the Inspection Period.  Upon the expiration of the Title Approval
Period, except for Inland’s Title Objections, Monetary Liens (as hereafter
defined), and any other matters arising subsequent to the date of the Survey and
Title Commitment, Inland shall be deemed to have accepted the Survey, the Title
Commitment and all matters shown or addressed therein, including, without
limitation, any easement, right of way, encroachment, conflict, discrepancy,
overlapping of improvements, protrusion, lien, encumbrance, restriction,
condition, covenant, exception or other matter with respect thereto
(collectively, the “Approved Title Matters”).

 

27

--------------------------------------------------------------------------------


 

(b)          Notwithstanding anything to the contrary contained herein, except
for any Monetary Liens and any matters created by Capital I after the date of
the Title Commitment, Capital I shall have no obligation to take any steps or
bring any action or proceeding or otherwise to incur any effort or expense
whatsoever to eliminate or modify any of Inland’s Title Objections; provided,
however, Capital I, at its sole option, may attempt to eliminate or modify all
or a portion of Inland’s Title Objections to Inland’s reasonable satisfaction
prior to the Closing Date.  In the event Capital I is unable or unwilling to
attempt to eliminate or modify all of Inland’s Title Objections to the
reasonable satisfaction of Inland, Capital I shall provide written notice
thereof to Inland within five (5) business days of its receipt of Inland’s Title
Objections (“Capital I’s Notice”). Inland may thereafter elect to close
notwithstanding Inland’s Title Objections (in which case Capital I shall have no
liability to eliminate or modify, and Inland shall take the Capital I Property
subject to Inland’s Title Objections) or Inland may (as its sole and exclusive
remedy) terminate this Agreement by delivering notice thereof in writing to
Capital I, in which event neither party shall have any obligation hereunder
other than the Surviving Obligations and Inland shall be entitled to return all
of the Earnest Money, including any portion thereof that may have been
designated as the Breakup Fee.  Capital I shall cause all mortgages, deeds of
trust and monetary liens (including liens for delinquent taxes, mechanics’ liens
and judgment liens) affecting the Capital I Property and all indebtedness
secured thereby (the “Monetary Liens”) to be satisfied, released and discharged
of record on or prior to the Closing Date.

 

ARTICLE VII

MISCELLANEOUS

 

7.1           Notices.  Any notice or other communication given pursuant to this
Agreement must be in writing and (a) delivered personally, (b) sent by
telefacsimile or other similar facsimile transmission, (c) delivered by
overnight express or (d) e-mail as follows:

 

(a)            If to Purchaser:

 

Inland Real Estate Acquisitions, Inc.

1700 Alma Road

Plano, Texas 75075

Attn: Matthew Tice

Telephone: (972) 442-6770

Facsimile: (972) 429-9017

E-Mail: tice@inlandgroup.com

 

The Inland Real Estate Group, Inc

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Dennis K. Holland, Esq.

Telephone: (630) 218-8000

Facsimile: (630) 218-4900

E-Mail: dholland@inlandgroup.com

 

28

--------------------------------------------------------------------------------


 

(b)                                 If to Capital I:

 

Cooper & Stebbins, L.P.

1256 Main Street, Suite 240

Southlake, Texas 76092

Attention: Frank S. Bliss

Telephone: (817) 329-8400

Facsimile: (817)  251-8717

E-Mail: fbliss@southlaketownsquare.com

 

with a copy to:

Winstead Sechrest & Minick P.C.

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

Attention: John Nolan, Esq.

Telephone: (214) 745-5251

Facsimile: (214) 745-5390

E-mail: jnolan@winstead.com

 

All notices and other communications required or permitted under this Agreement
that are addressed as provided in this Section 7.1 will (A) if delivered
personally be deemed given when delivered or if by overnight express, be deemed
given the day after deposited with an overnight carrier; (B) if delivered by
telefacsimile or similar facsimile transmission, be deemed given when
electronically confirmed; and (C) if sent by e-mail when sent.  Any party from
time to time may change its address for the purpose of notices to that party by
giving a similar notice specifying a new address, but no such notice will be
deemed to have been given until it is actually received by the party sought to
be charged with the contents thereof.

 

7.2                                 Entire Agreement.  Except for documents
executed by Capital I and Inland pursuant hereto, this Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter of this Agreement, and this Agreement contains the sole and entire
agreement between the parties hereto with respect to the subject matter hereof.

 

7.3                                 Expenses.  Except as otherwise expressly
provided in this Agreement, each of Capital I and Inland will pay its own costs
and expenses in connection with this Agreement and the transactions contemplated
hereby.

 

7.4                                 Public Announcement.  Neither party hereto
shall make any public announcement or disclosure of any information related to
this Agreement to outside brokers or third parties, before or after the Closing,
without the prior written specific consent of the other party; however, either
party may disclose the terms and conditions of this Agreement if required by Law
or court order, and to its attorneys, accountants, employees and existing or
prospective financial partners provided same are advised by such party of the
confidential nature of such terms and conditions and agree to maintain the
confidentiality thereof (in each case, prior to disclosure).  The consent by
either party to any disclosures shall not be deemed to be a waiver on the part
of such party of

 

29

--------------------------------------------------------------------------------


 

any prohibition against any future disclosure.  Notwithstanding the foregoing,
Inland may make any and all SEC filings deemed appropriate by Inland.

 

7.5                                 Further Assurance.  Capital I and Inland
agree that, from time to time after the Closing, upon the reasonable request of
the other, they will cooperate and will cause their respective Affiliates to
cooperate with each other to effect the orderly transition of the business,
operations, and affairs of Capital I.  Without limiting the generality of the
foregoing, (a) Capital I will provide, and will cause its respective Affiliates
to provide, representatives of Inland reasonable access to all books and records
of Capital I and their Affiliates reasonably requested by Inland in the
preparation of any post-Closing financial statements, reports, Tax Returns, or
Tax filings of Capital I; (b) Inland will provide, representatives of the
Existing Partners reasonable access to all pre-Closing books and records of
Capital I reasonably requested by Capital I in the preparation of any
post-Closing financial statements, reports, Tax Returns, or Tax filings of
Capital I; and (c) each party hereto will execute such documents and instruments
as the other party hereto may reasonably request containing terms and conditions
mutually satisfactory to each party hereto to further effectuate the terms
hereof.

 

7.6                                 Waiver.  Any term or condition of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof.  Such waiver must be in writing and must be executed by an executive
officer of such party.  A waiver on one occasion will not be deemed to be a
waiver of the same or any other breach or nonfulfillment on a future occasion. 
All remedies, either under this Agreement, or by Law or otherwise afforded, will
be cumulative and not alternative.

 

7.7                                 Amendment.  This Agreement may be modified
or amended only by a writing duly executed by or on behalf of Capital I and
Inland.

 

7.8                                 Counterparts.  This Agreement may be
executed simultaneously in any number of counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.

 

7.9                                 No Third Party Beneficiary.  Except as
otherwise set forth herein, the terms and provisions of this Agreement are
intended solely for the benefit of Capital I, the Existing Partners, Inland, and
their respective successors and permitted assigns, and it is not the intention
of the parties to confer third-party beneficiary rights upon any other person or
entity.

 

7.10                           Governing Law.  This Agreement will be governed
by and construed and enforced in accordance with the Laws of the State of Texas
(without regard to the principles of conflicts of Law) applicable to a Contract
executed and performable in such state.

 

7.11                           Binding Effect.  This Agreement is binding upon
and will inure to the benefit of the parties and their respective successors and
permitted assigns.

 

7.12                           Limited Assignment.  Neither this Agreement nor
any right or obligation hereunder or part hereof may be assigned by any party
hereto without the prior written consent of the other party hereto (and any
attempt to do so will be void), except as otherwise specifically provided
herein.  Notwithstanding the foregoing, Inland shall have the right to assign
this Agreement on or before the fifth day prior to the Closing Date to an
Affiliate of Inland, any

 

30

--------------------------------------------------------------------------------


 

Affiliate of The Inland Real Estate Group, Inc., or any Affiliate of Inland
Western Retail Real Estate Trust, Inc.; provided, however, that Inland shall
remain liable for all obligations of Inland under this Agreement.  Inland may
assign this Agreement and its rights hereunder to any affiliate,

 

7.13                           Provisions.  If any provision of this Agreement
is held to be illegal, invalid, or unenforceable under any present or future
Law, and if the rights or obligations under this Agreement of Capital I, the
Existing Partners and Inland will not be materially and adversely affected
thereby, (a) such provision will be fully severable; (b) this Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom; and
(d) in lieu of such illegal, invalid, or unenforceable provision, there shall be
added automatically as part of this Agreement a legal, valid, and enforceable
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may then be legal, valid and enforceable under applicable Law.

 

7.14                           Confidentiality.  Affiliates of Capital I and
Inland have entered into the Confidentiality Agreement dated September 22, 2004,
attached hereto and incorporated herein, and such Confidentiality Agreements
shall be binding upon the parties herein.

 

7.15                           Condemnation.  If, prior to the Closing, action
is initiated to take any of the Capital I Property by eminent domain proceedings
or by deed in lieu thereof, Inland may either at or prior to Closing (a)
terminate this Agreement and receive a full refund of all of the Earnest Money,
including any amount designated as a Breakup Fee, or (b) consummate the Closing,
in which latter event all of Capital I’s assignable right, title and interest in
and to the award of the condemning authority shall be assigned to Inland at the
Closing and there shall be no reduction in the Contributed Capital.

 

7.16                           Casualty.  Except as otherwise provided in this
Agreement, Capital I assume all risks and liability for damage to or injury
occurring to the Capital I Property by fire, storm, accident, or any other
casualty or cause until the Closing has been consummated.  If the Capital I
Property, or any part thereof, suffers any damage in excess of $2,000,000.00 or
in any amount that would allow any of the Major Tenants to abate rent or
terminate their lease prior to the Closing from fire or other casualty which
Capital I, at their sole option, does not elect to repair, Inland may either at
or prior to Closing (a) terminate this Agreement and receive a full refund of
the Earnest Money, or (b) consummate the Closing, in which latter event all of
Capital I’s right, title and interest in and to the proceeds of any insurance
covering such damage to the extent the amount of such insurance does not exceed
the Contributed Capital, shall be assigned to Inland at the Closing and Inland
shall receive a credit for the deductible.  If the Capital I Property, or any
part thereof, suffers any damage equal to or less than $2,000,000.00 prior to
the Closing, Inland agrees that it will consummate the Closing and accept the
assignment of the proceeds of any insurance covering such damage plus an amount
equal to Capital I’s deductible under its insurance policy and there shall be no
reduction in the Contributed Capital.

 

7.17                           Maintenance and Contracts.  From the Effective
Date of this Agreement until the Closing or earlier termination of this
Agreement:

 

31

--------------------------------------------------------------------------------


 

(a)                                   Capital I shall cause the Subsidiary of
Capital I to operate and maintain the Capital I Property in the ordinary course
of business consistent with the manner in which it has heretofore been operated
and maintained.  Capital I shall maintain property and casualty insurance on the
Capital I Property in the same amounts and for the same coverage as it has
heretofore maintained for the Capital I Property.

 

(b)                                  Capital I will cause the Subsidiary of
Capital I to perform all of Capital I’s respective material obligations under
the Contracts.  Capital I will not, without the prior written consent of Inland
(which consent will not be unreasonably withheld or delayed), modify, enter
into, or renew any Contract.

 

7.18                           Leasing.  From the Effective Date of this
Agreement through the expiration of the Inspection Period, Capital I will cause
the Subsidiary of Capital I to not, without the prior written consent of Inland
(which consent will not be unreasonably withheld or delayed), modify, enter
into, or renew any Leases.  Inland’s failure to respond in writing within four
(4) business days of Capital I’s request for consent shall be deemed an approval
of Capital I’s request, provided that at the time of any request for approval,
if there remain less than four (4) business days prior to the expiration of the
Inspection Period, the Inspection Period shall be extended to give Inland at
least four (4) business days to respond.  Subsequent to the expiration of the
Inspection Period, Capital I shall not modify, enter into, or renew any leases
except upon the express written consent of Inland which may be granted or
withheld in Inland’s sole and absolute discretion.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

SIGNATURE PAGES FOLLOW

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
this 5th day of November, 2004, by the duly authorized representatives of
Capital I, the Existing Partners and Inland.

 

CAPITAL I:

 

C&S SOUTHLAKE CAPITAL PARTNERS I, L.P.
a Texas limited partnership,

 

 

 

 

 

 

 

By:

CS SOUTHLAKE, L.L.C.,
a Texas limited liability company,
General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

 

 

 

Brian R. Stebbins,

 

 

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

Date of Signature:

As of 11.5.04

 

 

 

 

 

C&S

 

 

 

 

COOPER & STEBBINS, L.P.,
a Texas limited partnership,

 

 

 

 

 

 

 

By:

CS TOWN CENTRES, LLC,

 

 

 

a Texas limited liability company
General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian R. Stebbins

 

 

 

 

 

Brian R. Stebbins,

 

 

 

 

Managing Member

 

 

 

 

 

 

 

Date of Signature:

As of 11.5.04

 

 

 

 

 

CSLLC:

 

 

 

 

CS SOUTHLAKE, LLC
a Texas limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brian R. Stebbins

 

 

 

 

 

Brian R. Stebbins,

 

 

 

 

 

Managing Member

 

 

 

 

 

 

 

 

Date of Signature:

As of 11.5.04

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

INLAND:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

 

Name:

G. Joseph Cosenza

 

 

 

 

Title:

President

 

Exhibit A – Description of the Capital I Real Property

Exhibit B – Form of Amended and Restated Partnership Agreement for Capital I

Exhibit C – List of Property Information

Exhibit D – Form of Audit Response Letter

Exhibit E – Form of Tenant Estoppel Certificate

Exhibit F – Form of Special Warranty Deed

Exhibit G – Form of Assignment and Assumption of Leases

Exhibit H – Form of Bill of Sale, Assignment and Assumption of Contracts

Disclosure Schedule

 

2

--------------------------------------------------------------------------------


 

JOINDER OF SECTION 3.1.1 (s) GUARANTOR:

The following individual hereby joins in the execution of this Agreement to
Admit Partner for the sole purpose of evidencing such individual’s agreement to
be bound by the terms of Section 3.1.1(s) of this Agreement for the time period
stated in Section 3.1 and for no other purpose.

 

 

/s/ Peter C. Cooper

 

Peter C. Cooper, an individual

 

 

 

Date of Signature:

 

 

 

3

--------------------------------------------------------------------------------